Citation Nr: 1543692	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-03 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of right ankle fracture.

2.  Entitlement to a rating in excess of 10 percent for carpal tunnel syndrome of the right wrist.

3.  Entitlement to a rating in excess of 10 percent for carpal tunnel syndrome of the left wrist.

4.  Entitlement to a compensable rating for hemorrhoids.

5.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1990 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the VA Regional Office (RO) in Manila, the Republic of the Philippines.  Due to the location of the Veteran's residence, jurisdiction of her appeal is with the RO in New York, New York.
 
The Veteran was scheduled for a hearing before a Veterans Law Judge in March 2015, but did not appear for the hearing.  In a May 2015 statement, the Veteran withdrew her request for a hearing.  Accordingly, as the Veteran has withdrawn her request for a hearing, the Board will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2015).

During this appeal, the Veteran has submitted statements that her disabilities render her unemployable.  Therefore, in consideration of Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Board concludes that the issue of entitlement to a TDIU is properly before it.

The issue of a petition to reopen service connection for a psychiatric disorder has been raised by the record in a September 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Further development is required before the claims can be adjudicated.  The Veteran was afforded examinations for evaluation purposes in 2011 but asserted in January 2014 that her disabilities had worsened.  Therefore, a remand to afford the Veteran new examinations is warranted.  

The examination conducted on remand should also address the functional impact of the Veteran's service-connected disabilities to assist the Board in determining whether the Veteran is capable of substantial gainful employment.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

In September 2015 correspondence, the Veteran provided a new address in the Philippines and asked that her claim be handled by the Manila RO.   

Accordingly, the case is REMANDED for the following action:

1.  Review the statement received September 25, 2015, that details the Veteran's new address in the Philippines and her request that her claim be transferred to the jurisdiction of the Manila RO.  

2.  Provide the Veteran appropriate notice in connection with the claim for TDIU.  The Veteran should be requested to complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

3.  Take all appropriate action to obtain records of post-service treatment that the Veteran has received, to include any treatment received from VA.  

4.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of her service-connected right ankle, right and left wrist and hemorrhoid disabilities.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right ankle, right and left wrist and hemorrhoid disabilities.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

5.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected her ability to work by assessing her occupational impairment, if any. 

Specifically, the examiner is asked to comment on the Veteran's ability to function in an occupational environment and to describe the functional limitations imposed by her service-connected disabilities (tinnitus, right ankle, bilateral carpal tunnel syndrome, hemorrhoids and hearing loss).  

In doing so, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

7.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






